

2000 STOCK OPTION PLAN


of


CASEY'S GENERAL STORES, INC.




ARTICLE I


PURPOSES




The purpose of this 2000 Stock Option Plan, which shall be known as the "2000
Stock Option Plan of Casey's General Stores, Inc." (the "Plan"), is to promote
the interests of Casey's General Stores, Inc., an Iowa corporation (the
"Company"), and its shareholders by strengthening its ability to retain officers
and key employees in the employ of the Company, or of any subsidiary of the
Company, by furnishing additional incentives whereby such present and future
officers and key employees may be encouraged to acquire, or to increase their
acquisition of, the Company's common stock, thus maintaining their personal
interest in the Company's continued success and progress. The Plan provides for
the grant of options to purchase shares of Common Stock ("Option" or "Options")
in accordance with the terms and conditions set forth below.


Any Option granted under this Plan may be either an incentive stock option (an
"ISO") or a non-qualified option (a "NQO"), as determined in the discretion of
the Committee. An "ISO" is an Option that is intended to be an "incentive stock
option" described in Section 422(b) of the Code and does in fact satisfy the
requirements of that section. An "NQO" is an Option that is not intended to be
an "incentive stock option" as that term in described in Section 422(b) of the
Code, or that fails to satisfy the requirements of that section.


ARTICLE II


DEFINITIONS


In addition to the definitions set forth in Article I hereof, for purposes of
this Plan the following terms shall have the following meanings:


"Board" means the Board of Directors of the Company.


"Code" means the Internal Revenue Code of 1986, as amended.


1

--------------------------------------------------------------------------------






"Committee" means the Compensation Committee of the Board.
"Common Stock" means unauthorized and unissued shares of the Common Stock, no
par value, of the Company.


"Employee" means any key employee of the Company or any subsidiary thereof.
Members of the Board who are not full-time salaried officers or employees are
not Employees for purposes of this Plan.


"Fair Market Value" means the last reported sales or closing price of the Common
Stock, on the date on which it is to be valued hereunder, as reported on the
NASDAQ National Market System or other securities exchange.


"Non-Employee Director" shall have the meaning set forth in Rule 16b-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, or any successor definition adopted by the Commission.


"Optionee" means an Employee to whom an Option is granted pursuant to the Plan.


ARTICLE III


ADMINISTRATION


The Plan shall be administered by the Committee, which shall at all times
consist of not less than two (2) persons, each of whom shall be a Non-Employee
Director. The Committee shall have complete authority to construe and interpret
the Plan, to establish, amend and rescind appropriate rules and regulations
relating to the Plan, to select persons eligible to participate in the Plan, to
grant Options thereunder, to administer the Plan, to make recommendations to the
Board and to take all such steps and make all such determinations in connection
with the Plan and the Options granted thereunder as it may deem necessary or
advisable. All determinations of the Committee shall be by a majority of its
members, and its determinations shall be final.


ARTICLE IV


ELIGIBILITY


4.1. All Employees who have demonstrated significant management potential or who
have contributed, or are deemed likely to contribute, in a substantial measure
to the successful performance of the Company, as determined by the Committee,
are eligible to


2

--------------------------------------------------------------------------------




be Optionees under the Plan; provided that such individuals have been Employees
at all times during a period beginning on the date on which the Committee grants
to such individual an Option and ending on the day three (3) months before the
date of exercise of the Option.


4.2. No Employee shall be granted an Option intended to be an ISO if,
immediately before the Option is to be granted, the Employee owns, directly or
indirectly, more than ten percent (10%) of the Common Stock and other stock of
the Company possessing more than ten percent (10%) of the total combined voting
power or value of all classes of stock of the Company, or of any subsidiary of
the Company; provided, however, that the limitation stated in this Section 4.2
shall not apply if at the time such Option is granted the Option Price is not
less than one hundred ten percent (110%) of the Fair Market Value (at the time
the Option is granted) of the Common Stock subject to the Option, and such
Option by its terms is not exercisable after the expiration of five (5) years
from the date such Option is granted.


ARTICLE V


SHARES RESERVED


5.1. There shall be reserved for issuance pursuant to the Plan a total of Five
Hundred Thousand (500,000) shares of Common Stock, together with any shares that
were available for grant under the Company's 1991 Incentive Stock Option Plan as
of June 6, 2000 (estimated to be 752,164 shares) and any shares that, after such
date, would have, but for Article XI below, otherwise become available for grant
under the terms of such Plan by reason of forfeitures or otherwise. In the event
that (i) an Option expires or is terminated unexercised as to any shares covered
thereby, or (ii) shares are forfeited for any reason under the Plan, such shares
shall thereafter be again available for issuance pursuant to the Plan.


5.2. In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distributions to common shareholders other than cash dividends, the Committee
shall make such substitution or adjustment, if any, as it deems to be equitable
to accomplish fairly the purposes of the Plan and to preserve the intended
benefits of the Plan to the Optionees and the Company, as to the number
(including the number specified in Section 5.1 above) or kind of shares of
Common Stock or other securities issued or reserved for issuance pursuant to the
Plan, including the number of outstanding Options and the Option Prices thereof.




3

--------------------------------------------------------------------------------




ARTICLE VI


GRANT OF OPTIONS


Options may be granted to Employees in such number and at such times during the
term of this Plan (as defined in Article XII hereof) as the Committee shall
determine, the Committee taking into account the duties of the respective
Employees, their present and potential contributions to the success of the
Company, and such other factors as the Committee shall deem relevant in
connection with accomplishing the purpose of the Plan. The granting of an Option
pursuant to the Plan shall take place when the Committee by resolution, written
consent or other appropriate action determines to grant such an Option to a
particular Optionee at a particular price. Each Option shall be evidenced by a
written agreement to be duly executed and delivered by or on behalf of the
Company and the Optionee and containing provisions not inconsistent with the
Plan. An Option granted under the Plan may be either an ISO or a NQO.


ARTICLE VII


TERMS AND CONDITIONS OF OPTIONS


Options granted under this Plan shall be subject to the following terms and
conditions:


7.1. Option Price. The Option Price per share with respect to each Option shall
be determined by the Committee but shall not be less than 100% of the Fair
Market Value of the Common Stock on the date the Option is granted (the "Option
Price").


7.2. Duration of Options. Options shall be exercisable at such time and under
such conditions as set forth in the written agreement evidencing such Option,
but in no event shall any Option be exercisable on or after the tenth
anniversary of the date on which the Option is granted.


7.3. Exercise of Option. The shares of Common Stock covered by an Option may not
be purchased by an Optionee prior to the first anniversary of the date on which
the Option is granted, or such longer period as the Committee may determine in a
particular case, but thereafter may be purchased at one time or in such
installments over the balance of the Option period as may be provided in the
Option; any shares not purchased on the applicable installment date may be
purchased thereafter at any time prior to the final expiration of the Option. To
the extent that the right to purchase shares has accrued thereunder, Options may
be


4

--------------------------------------------------------------------------------




exercised from time to time by written notice of the Company stating the number
of shares with respect to which the Option is being exercised.


7.4. Payment. Shares of Common Stock purchased under any Option shall, at the
time of purchase, be paid for in full. Such payment shall be made in cash, by
tender of shares of Common Stock owned by the Optionee valued at Fair Market
Value as of the day of exercise, subject to such limitations on the tender of
Common Stock as the Committee may impose, or by a combination of cash and shares
of Common Stock. No shares shall be issued or delivered until full payment
therefor has been made. A holder of an Option shall have none of the rights of a
shareholder until the shares of Common Stock are issued pursuant to the exercise
of an Option. The Committee may provide an Optionee with assistance in financing
the Option Price and applicable withholding taxes, on such terms and conditions
as it determines appropriate in its sole discretion. The Committee also may
permit an Optionee to elect to pay the Option Price by irrevocably authorizing a
third party to sell shares of Common Stock (or a sufficient portion thereof)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Option Price and any tax
withholding resulting from such exercise.


7.5. Withholding. In the Committee's discretion, the Optionee may be required to
pay to the Company the amount of any taxes required to be withheld with respect
to shares of Common Stock purchased under any Option or, in lieu thereof, the
Company shall have the right to retain (or the Optionee may be offered the
opportunity to elect a tender) the number of shares of Common Stock whose Fair
Market Value on the date such taxes are required to be withheld equals the
amount required to be so withheld.


7.6. Limitation on ISOs. Except as may otherwise be permitted by the Code, the
aggregate fair market value (determined as of the time an Option is granted) of
the Common Stock for which an Option intended to be an ISO is exercisable for
the first time by any Optionee during the calendar year (under all such plans of
the Company and any affiliated corporation) shall not exceed the sum of One
Hundred Thousand Dollars ($100,000).


7.7. Restrictions on Transfer of Common Stock. The Committee shall determine,
with respect to each Option, the nature and extent of the restrictions, if any,
to be imposed on the shares of Common Stock which may be purchased thereunder
including restrictions on the transferability of such shares acquired through
the exercise of such Option. Without limiting the generality of the foregoing,
the Committee may impose conditions restricting absolutely the


5

--------------------------------------------------------------------------------




transferability of shares acquired through the exercise of Options for such
periods as the Committee may determine and, further, that in the event the
Optionee's employment by the Company terminates during the period in which such
shares are nontransferable, the Optionee shall be required to sell such shares
back to the Company at such price as the Committee may specify in the Option.


7.8. Purchase for Investment. The Committee shall have the right to require that
each Optionee or other person who shall exercise an Option under the Plan, and
each person into whose name shares of Common Stock shall be issued, pursuant to
the exercise of an Option, jointly with that of any Optionee, represent and
agree that any and all shares of Common Stock of the Company pursuant to such
Option will be purchased for investment thereof or that such shares will not be
sold except in accordance with such restrictions or limitations as may be set
forth in the written agreement granting such Option; provided, however, that the
foregoing provisions of this subparagraph 7.8 shall be inoperative during any
period of time when the Company has obtained all necessary or advisable
approvals from any governmental agency and has completed all necessary or
advisable registrations or other qualification of shares of Common Stock as to
which Options may from time to time be granted, as contemplated by Article VIII
hereof.


7.9. Non-Transferability of Options. During an Optionee's lifetime, the Option
may be exercised only by the Optionee, and Options shall not be transferable,
except for exercise by the Optionee's legal representatives or beneficiaries as
provided in Section 7.11 hereof.


7.10. Termination of Employment. Upon the termination, including retirement, of
an Optionee's employment, for any reason, other than death or termination for
deliberate, willful or gross misconduct, the Option shall be exercisable by the
Optionee only as to those shares of Common Stock which were then subject to the
exercise of such Option (unless the Committee shall determine in a specific case
that particular limitations under the Plan shall not apply), and such Option
shall expire unless exercised within three (3) months after the date of such
termination. If an Optionee's employment is terminated for deliberate, willful
or gross misconduct, as determined by the Company, all rights under the Option
shall expire upon receipt by the Optionee of the notice of such termination.


7.11. Death of Optionee. Upon the death of an Optionee, whether during the
period of employment or during the three (3) month period referred to in the
first sentence of Section 7.10, hereof, the Option held by the Optionee shall be
exercisable only as to those shares of Common Stock which were subject to the


6

--------------------------------------------------------------------------------




exercise of such option at the time of the Optionee's death (unless the
Committee shall determine in a specific case that particular limitations under
the Plan shall not apply), and such Option shall expire unless exercised by the
legal representatives or beneficiaries of the Optionee within twelve (12) months
after the date of the Optionee's death.


ARTICLE VIII


REGULATORY APPROVALS AND LISTING


The Company shall not be required to issue any certificate or certificates for
shares of Common Stock upon the exercise of an Option granted under the Plan
prior to (i) the obtaining of any approval from any governmental agency which
the Company shall, in its sole discretion, determine to be necessary or
advisable, (ii) the admission of such shares to listing on any stock exchange on
which the Common Stock may then be listed, and (iii) the completion of any
registration or other qualification of such shares under any state or Federal
law or rulings or regulations of any governmental body which the Company shall,
in its sole discretion, determine to be necessary or advisable.


ARTICLE IX


NO RIGHT TO EMPLOYMENT


No person shall have any claim or right to be granted an Option, and the grant
of an Option shall not be construed as giving an Optionee the right to be
retained in the employ of the Company. Further, the Company expressly reserves
the right at any time to dismiss an Optionee free from any liability, or from
any claim under the Plan, except as provided herein or in any agreement entered
into with respect to an Option.


ARTICLE X


CONSTRUCTION OF THE PLAN


The validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Iowa, without
regard to conflict of law principles.


ARTICLE XI


PRIOR PLAN


7

--------------------------------------------------------------------------------






Upon the effectiveness of the Plan, no further grants shall be made under the
1991 Incentive Stock Option Plan of the Company. At the discretion of the
Committee and subject to the consent of the Optionees thereunder, any prior
grants that were made under such plan shall be covered by the terms and
conditions of this Plan.


ARTICLE XII


TERM OF PLAN


No Option shall be granted pursuant to this Plan after May 31, 2010, but Options
theretofore granted may extend beyond that date and the terms and conditions of
this Plan shall continue to apply thereto and to shares of Common Stock acquired
upon exercise thereof.






ARTICLE XIII


TERMINATION OR AMENDMENT OF THE PLAN


The Board of Directors may at any time terminate the Plan with respect to any
shares of the Company not at the time subject to any Option, and may from time
to time alter or amend the Plan or any part thereof (including, but without
limiting the generality of the foregoing, any amendment deemed necessary to
ensure that the Company may obtain any regulatory approval, referred to in
clause (i) of Article VIII hereof), provided that no change in any Option
theretofore granted may be made which would impair the rights of an Optionee
without the consent of such Optionee; and, further, that without the approval of
shareholders, no alternation or amendment may be made which would (i) increase
the maximum number of shares of the Company subject to the Plan (except as
provided in Section 5.2 hereof), (ii) extend the term of the Plan or of Options
granted thereunder, (iii) reduce the Option Price at which Options may be
granted or (iv) change the class of Employees who may receive Options under the
Plan.


ARTICLE XIV


EFFECTIVE DATE OF PLAN


The Plan shall become effective as of July 26, 2000, subject to ratification by
the shareholders of the Company.




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officers this 26th day of July, 2000.




CASEY'S GENERAL STORES, INC.






By    /s/ Ronald M. Lamb
Ronald M. Lamb, Chief Executive Officer






By    /s/ John G. Harmon
John G. Harmon, Secretary/Treasurer














9

--------------------------------------------------------------------------------





GRANT OF INCENTIVE STOCK OPTION




THIS GRANT OF INCENTIVE STOCK OPTION, effective as of the 23rd day of June, 2009
(the "Date of Grant"), is delivered by Casey's General Stores, Inc., an Iowa
corporation, on behalf of itself and its subsidiaries (together, the "Company")
to __________________________________ (the "Employee"), who is an employee of
the Company.


WHEREAS, the Board of Directors of the Company on July 26, 2000, adopted, with
subsequent approval by the shareholders on September 15, 2000, the 2000 Stock
Option Plan of Casey's General Stores, Inc. (the "Plan"); and


WHEREAS, the Plan provides for the granting of incentive stock options by the
Compensation Committee of the Board of Directors (the "Committee") to directors,
officers and key employees of the Company (excluding members of the Board who
are not full-time salaried officers or employees) to purchase, or to exercise
certain rights with respect to, shares of Common Stock of the Company (the
"Common Stock"), in accordance with the terms and conditions thereof; and


WHEREAS, the Committee considers the Employee to be a person who is eligible for
a grant of incentive stock options under the Plan, and has determined that it
would be in the best interests of the Company to grant the incentive stock
options documented herein.


NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:


1.    Grant of Option. Subject to the terms and conditions hereinafter set
forth, the Company, with the approval and at the direction of the Committee,
hereby grants to the Employee, as of the Date of Grant, an option to purchase up
to _______________________________________ (___________) shares of Common Stock
at a price of $25.26 per share (the "Option"), which the parties agree was the
fair market value thereof on the Date of Grant. The Option is intended by the
parties hereto to be, and shall be treated as, an incentive stock option as such
term is defined under Section 422 of the Internal Revenue Code of 1986, as
amended.


2.    Exercise of Option. Notwithstanding anything in the Plan to the contrary,
the Option may be exercised by Employee at any time, and from time to time, on
and after June 23, 2012, in whole or in part, until the termination thereof as
provided in paragraph 4 hereof; provided, however, that the aggregate fair
market value (determined as of the Date of Grant) of the Common Stock for which
the Option is exercisable for the first time by Employee during any calendar
year shall not exceed the sum of One Hundred Thousand Dollars ($100,000).


3.    Change of Control. In the event of a change in control of the Company
prior to the exercise of Options granted hereunder, but after the Employee has
completed one year of


1

--------------------------------------------------------------------------------




continuous employment subsequent to the Date of Grant Option, all outstanding
Options granted hereunder shall immediately become fully vested and exercisable
notwithstanding any provisions of the Plan or anything in paragraph 2 above to
the contrary.


For purposes of this paragraph 3, a change in control shall be deemed to have
occurred on the earlier of the following dates:


(a)
The date any entity or person (including a "group" as defined in Section
13(d)(3) of the Securities Exchange Act of 1934) shall have become the
beneficial owner of, or shall have obtained voting control over, twenty percent
(20%) or more of the outstanding Common Stock of the Company;



(b)
The date the shareholders of the Company approve a definitive agreement (i) to
merge or consolidate the Company with or into another corporation, in which the
Company is not the continuing or surviving corporation or pursuant to which any
Common Stock of the Company would be converted into cash, securities or other
property of another corporation, other than a merger of the Company in which
holders of common shares immediately prior to the merger have the same
proportionate ownership of Common Stock of the surviving corporation immediately
after the merger as immediately before, or (ii) to sell or otherwise dispose of
all or substantially all the assets of the Company; or



(c)
The date there shall have been a change in a majority of the Board of Directors
of the Company within a twelve (12) month period beginning after the Date of
Grant, unless the nomination for election by the Company<s shareholders of each
new director was approved by the vote of three-fourths of the directors then
still in office who were in office at the beginning of the twelve (12) month
period.



4.    Method of Exercise. The Option shall be exercised by written notice
directed to the Secretary of the Company, acting on behalf of the Committee,
stating the number of shares with respect to which the Option is being exercised
and the expected date of purchase, which date shall be at least five days after
the giving of such notice unless an earlier time shall have been mutually agreed
upon. Shares of Common Stock purchased under the Option shall be paid for in
full at the time of purchase. Such payment shall be made in cash, and no shares
shall be issued or delivered until full payment therefor has been made. Upon
receipt of such payment, the Company shall make immediate delivery of such
shares; provided that if any law or regulation requires the Company to take any
action with respect to the shares specified in such notice before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to take such action.


5.    Termination of Option. Except as herein otherwise stated, the Option to
the extent not heretofore exercised shall terminate upon the first to occur of
the following dates:




2

--------------------------------------------------------------------------------




(a)    The expiration of three (3) months after the date on which Employee's
employment by the Company is terminated (except if such termination be by reason
of death or for deliberate, willful or gross misconduct);


(b)    In the event of Employee's death while in the employ of the Company, the
legal representatives or beneficiaries of Employee may exercise, within twelve
(12) months following the date of Employee's death, the Option as to those
shares of Common Stock subject to the Option at the time of Employee's death,
unless the Committee shall determine in a specific case that particular
limitations under the Plan shall not apply;


(c)    If Employee's employment is terminated for deliberate, willful or gross
misconduct, as determined by the Committee, all rights under this Option shall
expire upon receipt by Employee of the notice of such termination; or


(d)    June 23, 2019 (being the expiration of ten (10) years from the Date of
Grant).


6.    Adjustment of Option. In the event of any change in the outstanding shares
of Common Stock by reason of any stock dividend or split, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
corporate change, or any distributions to common shareholders other than cash
dividends, the Committee shall make such adjustment as it deems to be equitable
in the number and kind of shares of Common Stock subject to the Option or in the
Option price; provided, however, that no such adjustment shall give the Employee
any additional benefits under the Option.


7.    No Rights of Shareholders. Neither the Employee nor any personal
representative shall be, or shall have any of the rights or privileges of, a
shareholder of the Company with respect to any shares of Common Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
until the shares of Common Stock are issued by the Company.


8.    Non-Transferability of Option. During the Employee's lifetime, the Option
may be exercised only by the Employee or any guardian or legal representative of
the Employee, and the Option shall not be transferable, except for exercise by
the Employee's legal representatives or beneficiaries as provided in the Plan,
nor shall the Option be subject to attachment, execution or other similar
process. In the event of (i) any attempt by the Employee to alienate, assign,
pledge, hypothecate or otherwise dispose of the Option, except as provided for
herein, or (ii) the levy of any attachment, execution or similar process upon
the rights or interests hereby conferred, the Company may terminate the Option
by notice to the Employee and it shall thereupon become null and void.


9.    Employment Not Affected. The granting of the Option or its exercise shall
not be construed as granting to the Employee any right with respect to
continuation of employment by the Company. Except as may otherwise be limited by
a written agreement between the Company and the Employee, the right of the
Company to terminate at will the Employee's employment with it at any time
(whether by dismissal, discharge, retirement or otherwise) is specifically


3

--------------------------------------------------------------------------------




reserved by the Company, as the employer of the Employee, and acknowledged by
the Employee.


10.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to it in care of its Secretary at its executive offices at One
Convenience Boulevard, Ankeny, Iowa 50021, and any notice to the Employee shall
be addressed to the Employee at the current address shown on the payroll records
of the Company. Any notice shall be deemed to be duly given if and when properly
addressed and posted by registered or certified mail, postage pre-paid, or
delivered in person.


11.    Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. In
the event there is any conflict between the Plan and this instrument, the terms
of this instrument shall control. The Committee shall interpret and construe the
Plan and this instrument, and its interpretation and determinations shall be
conclusive and binding on the parties hereto and any other person claiming an
interest hereunder with respect to any issue arising hereunder or thereunder.


IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Grant of Incentive Stock Option, and the Employee has
placed his or her signature hereon, effective as of the Date of Grant.


CASEY'S GENERAL STORES, INC.


By:    _______________________________
Robert J. Myers,
Chief Executive Officer
ATTEST:


By:    _______________________________
Brian J. Johnson, Vice President –
Finance and Corporate Secretary




ACCEPTED AND AGREED TO:


EMPLOYEE


By:    _______________________
(Signature)


_______________________
(Print Name Here)


4